—In an action to recover damages for breach of contract and trespass to chattel, the plaintiff appeals from so much of an order of the Supreme Court, Richmond County (Amann, J.), dated May 26, 1994, as granted those branches of the defendant’s motion which were to dismiss all causes of action asserted in the complaint other than the cause of action to recover damages for breach of contract.
Ordered that the order is modified, on the law, by deleting the provision thereof which granted that branch of the *510defendant’s motion which was to dismiss the cause of action to recover damages for trespass to chattel and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The complaint asserts a cause of action sounding in trespass to chattel, which is governed by a three-year Statute of Limitations and is thus not time-barred (see, Jemison v Crichlow, 139 AD2d 332, affd 74 NY2d 726; Prosser and Keeton, Torts § 14, at 85-88 [5th ed]).
There is no separate cause of action to recover punitive damages (see, Rocanova v Equitable Life Assur. Socy., 83 NY2d 603). Accordingly, the fifth cause of action to recover punitive damages was properly dismissed.
The parties’ remaining contentions are without merit or need not be addressed at this juncture. Rosenblatt, J. P., O’Brien, Pizzuto and Goldstein, JJ., concur.